--------------------------------------------------------------------------------

Exhibit 10.8


Primo Water Corporation
Value Creation Plan


____________________________________

--------------------------------------------------------------------------------

Purpose of Plan
 
This Value Creation Plan (the “Plan”) is established to assist Primo Water Corp.
(the “Company”) in attracting and retaining highly qualified executive officers
and motivating such executive officers to serve the Company and expend maximum
effort to improve the business results and earnings of the Company, by providing
to such persons an opportunity to earn incentive compensation based on the
achievement by the Company of pre-established performance goals, as provided
herein:
 
Award Formula
 
 
·
Equity/Cash Award issuance based on the Company’s achieving targets of at least
$20MM in Adjusted EBITDA for fiscal 2013 and/or at least $25MM in Adjusted
EBITDA for fiscal 2014.  Issuance to be an incentive pool of 2.5% of the market
cap appreciation (excluding additional share issuances), with the allocation of
the pool among Participants (defined below) to be recommended by the CEO and
determined and approved by the Compensation Committee in its sole
discretion.  Market cap appreciation would be determined based on the (i) the
Company’s closing stock price on May 11, 2012, (ii) the number of shares
outstanding on May 11, 2012, and (iii) the Company’s closing stock price on the
date two trading days after public announcement of financial results for the
fiscal year for which an award is being made.

 
 
o
Example for fiscal 2013:

 



 
§
5/11/12 Share price at start
$1.60 (est)

 
 
§
3/17/14 Achieve $20MM Adjusted EBITDA 2013

 



 
§
3/19/14 (closing share price – two days after announcing results)
$7.00 (ex)

 
 
§
Number of shares outstanding at 5/11/12
23,752,816

 
 
§
Value created ($7.00 - $1.60 x shares) (thousands)
$128,265

 
 
§
2.5% bonus pool of value created (thousands)
$3,207

 
 
§
Bonus pool to be split among Participants

 
 
o
Example for fiscal 2014 - an additional bonus pool would be established and
split among Participants in the same manner if the Company achieves $25MM EBITDA
for 2014:

 
 
§
5/11/12 Share price at start
 
$1.60 (est)

 
 
§
3/16/15 Achieve $25MM Adjusted EBITDA 2014

 

 
§
3/18/15 (closing share price – two days after announcing results)
 
$9.00 (ex)

 



 
§
Number of shares outstanding at 5/11/12
23,752,816

 
 
§
Value created ($9.00 - $1.60 x shares) (thousands)
$175,771

 
 
§
2.5% bonus pool of value created (thousands)
$4,394

 
 
§
Bonus pool to be split among Participants



Calculation of Awards and Other Terms and Conditions:
 
 
·
Award pool will be calculated effective at the market close on the second
trading day after public announcement of year-end financial results (after
completion of the audited financial statements), upon attaining  the targeted
Adjusted EBITDA (as defined in the Company’s then current credit agreements).

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
Awards may be paid in cash and/or equity (restricted stock) in the sole
discretion of the Compensation Committee.

 
 
·
Award is dependent on the Company being in compliance (including via a waiver)
with all applicable loan agreements, as such may be amended.

 
 
·
The Compensation Committee shall review and approve, in its sole discretion,
individual awards under the Plan promptly after the award pool is established,
as described above.

 
 
·
Equity awards may be subject to additional conditions or vesting requirements,
including continued periods of service beyond the performance period, in the
sole discretion of the Compensation Committee.

 
 
·
All equity awards made under this Plan shall be valued for such purpose at the
closing price on the trading day prior to the payment date and issued under the
Primo Water Corporation 2010 Omnibus Long-Term Incentive Plan (or any successor
plan) (the “Omnibus Plan”).

 
Separation of Employment:
 
 
·
A Participant who leaves the Company voluntarily, is dismissed for Cause (as
defined in the Omnibus Plan), or is terminated by the Company shall forfeit all
rights to his/her current-year award.

 
 
·
A participant who separates employment because of death, Disability, retirement
or Change in Control (Disability and Change in Control have the same meanings as
in the Omnibus Plan) shall remain eligible for a current-year award.  In the
event of a participant’s termination in connection with a Change in Control or
retirement from the Company prior to the end of a fiscal year, the Compensation
Committee shall have discretion to award the participant a full or pro-rata
share of his or her current-year award based on the Company’s progress toward
the applicable Adjusted EBITDA target at the time of such termination or
retirement.  In the case of a participant’s death, any payments shall be made to
the participant’s estate.

 
 
o
Upon any separation as described above, any and all awards for the current year
shall be at the sole discretion of the Compensation Committee.

 
Eligibility
 
 
·
It is anticipated that all executive officers and all other officers at or above
the level of Vice President (“Participants”) shall be eligible to participate in
the Plan.

 
 
·
The Board may add or remove employees in the Plan at any time without prior
notice.

 
General Requirements:
 
 
·
Nothing contained in this Plan shall give any employee the right to be retained
in the employment of the Company or effect the right of the Company to relocate,
change positions, or dismiss any employee.

 
 
·
The Compensation Committee reserves the right, in its sole discretion, to make
adjustments to the Plan or to individual awards when it believes the integrity,
purpose and fairness of the Plan would be better served.  Any decisions of the
Board shall be conclusive and binding on all parties.

 
 
·
It is intended that the Plan be ongoing, however, it may be necessary for the
Board to amend or terminate the Plan at any time without prior notification.

 
 
·
This Plan will be in effect starting January 1, 2012 and will terminate upon the
earlier of (i) any payout based on the Company’s achieving $25MM or more in
Adjusted EBITDA for fiscal 2014, or (ii) a final determination that the Company
has not achieved at least $25MM in Adjusted EBITDA for fiscal 2014.

 
 
2

--------------------------------------------------------------------------------

 
 
 
·
To the extent the Company is subject to any tax deduction limits under Section
162(m) of the Internal Revenue Code, this Plan is intended to comply with the
“performance-based compensation” requirements of Section 162(m) and will be
administered and interpreted accordingly.

 
 
·
To the extent applicable, this Plan shall be interpreted in accordance with
Section 409A.  Notwithstanding any provision of this Plan to the contrary, in
the event that the Company determines in good faith that any compensation or
benefits payable under this Plan may not be either exempt from or compliant with
Section 409A, the Company shall adopt such amendments to this Plan or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate (i) to preserve the intended tax treatment of the compensation
and benefits payable hereunder, to preserve the economic benefits of such
compensation and benefits, and/or to avoid less favorable accounting or tax
consequences for the Company and/or (ii) to exempt the compensation and benefits
payable hereunder from Section 409A or to comply with the requirements of
Section 409A and thereby avoid the application of penalty taxes thereunder;
provided, however, that this provision does not, and shall not be construed so
as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify any Participant for any failure to do so.

 
 
·
The Company shall have the authority, duty, and power to withhold from any award
under this Plan the amount of any applicable federal, state, and local tax
required to be withheld by the Company pursuant to any applicable laws or
regulations.

 
 

Signature:     /s/ Mark Castaneda Date:  May 9, 2012      

 
 
3

--------------------------------------------------------------------------------